UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6645



OPHEILA AZRIEL DE’LONTA,

                                             Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; M. V. SMITH, Doctor; R.
HULBERT, Doctor; C. J. ANGLIKER, Doctor;
DOCTOR WRAY; DOCTOR SWETTER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-99-642-7)


Submitted:   July 27, 2000                 Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Opheila Azriel De’Lonta, Appellant Pro Se. William W. Muse, Assis-
tant Attorney General, Richmond, Virginia; George W. Wooten, Peter
Duane Vieth, WOOTEN & HART, P.C., Roanoke, Virginia; Heather Marie
Kofron, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Opheila Azriel De’Lonta appeals from the district court’s

order denying a temporary restraining order and preliminary in-

junctive relief.   To the extent De’Lonta appeals the denial of a

temporary restraining order, no circumstance warrants excepting

this case from the general rule that such denials are ordinarily

not apealable. See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-

30 (4th Cir. 1976).    We therefore dismiss this portion of the

appeal.   Insofar as De’Lonta appeals the denial of an injunction,

we find that the court applied the proper legal standard and did

not abuse its discretion.   See Direx Israel, Ltd. v. Breakthrough

Medical Corp., 952 F.2d 802, 814-15 (4th Cir. 1991).   Accordingly,

we affirm on the reasoning of the district court.   See De’Lonta v.

Angelone, No. CA-99-642-7 (W.D. Va. January 13, 2000). Finally, we

deny DeLonta’s motion to expedite appeal as moot. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                               AFFIRMED IN PART; DISMISSED IN PART




                                  2